

116 HR 4068 IH: Civil Rights Commission Territorial Equality Act of 2019
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4068IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Serrano (for himself, Miss González-Colón of Puerto Rico, Mr. San Nicolas, Mr. Sablan, Ms. Jackson Lee, Ms. Velázquez, Mrs. Radewagen, Mr. Soto, and Ms. Plaskett) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the United States Commission on Civil Rights to establish advisory committees for Puerto
			 Rico, the Virgin Islands of the United States, Guam, the Commonwealth of
			 the Northern Mariana Islands, and American Samoa.
	
 1.Short titleThis Act may be cited as the Civil Rights Commission Territorial Equality Act of 2019. 2.Establishment of advisory committees for Puerto Rico, the Virgin Islands of the United States, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa (a)EstablishmentThe 2d sentence of section 3(d) of the Civil Rights Commission Act of 1983 (42 U.S.C. 1975a(d)) is amended by striking and the District of Columbia and all that follows before the period at the end, and inserting , the District of Columbia, Puerto Rico, the Virgin Islands of the United States, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa composed of persons domiciled in that State, District, or territory.
 (b)Conforming amendmentSection 3(f) of the Civil Rights Commission Act of 1983 (42 U.S.C. 1975a(f)) is amended by— (1)striking or after Government and inserting a comma; and
 (2)inserting Puerto Rico, the Virgin Islands of the United States, Guam, the Commonwealth of the Northern Mariana Islands, or American Samoa, after States,.
 (c)Effective dateThe amendments made by this section shall take effect on the 1st day of the 1st fiscal year that begins after the date of the enactment of this Act.
			